Case 1:20-cv-24461-BB Document 13 Entered on FLSD Docket 01/04/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                    CASE NO.: 20-cv-24461-BB

 WINDY LUCIUS,

        Plaintiff,

 v.

 APM.MC USA, INC. d/b/a APM MONACO,

        Defendant.
                                                  /

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), with no responsive pleadings having yet been

 filed by Defendant APM.MC USA, INC. d/b/a APM MONACO, Plaintiff WINDY LUCIUS

 hereby gives notice that she voluntarily dismisses all claims against Defendant with prejudice, and

 requests that this Court terminate the action.

 Dated: January 4, 2021                           Respectfully submitted,

                                                  /s/ J. Courtney Cunningham
                                                  J. Courtney Cunningham, Esq.
                                                  J. COURTNEY CUNNINGHAM, PLLC
                                                  FBN: 628166
                                                  8950 SW 74th Court, Suite 2201
                                                  Miami, FL 33156
                                                  T: 305-351-2014
                                                  cc@cunninghampllc.com


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 4, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system.

                                                  /s/ J. Courtney Cunningham
                                                  J. Courtney Cunningham, Esq.
